—Judgment, Supreme Court, New York County (Martin Evans, J.), entered October 12, 1983, which, inter alia, reduced the jury verdict in favor of plaintiffs to $954,512.50 and $100,475 respectively, unanimously modified, on the law, to the extent of ordering a new trial on the issue of damages only and otherwise affirmed, without costs, unless, within 20 days after service upon their attorney of a copy of the order herein, with notice of entry, plaintiffs serve and file in the office of the clerk of the trial court, a written stipulation consenting to accept the verdicts as so reduced. If plaintiffs so stipulate the judgment is affirmed, without costs and without disbursements.
While we agree with the Trial Justice’s modification of the jury’s award of damages, the plaintiffs should be afforded the opportunity to either agree or to have a new trial limited to the *256appropriate issue. (See Wolf v Trans World Airlines, 98 AD2d 697.) We now provide that opportunity. Concur — Sandler, J. P., Ross, Carro, Silverman and Kassal, JJ.